FILED
                            NOT FOR PUBLICATION                             MAR 29 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-30207

               Plaintiff - Appellee,             D.C. No. 2:09-cr-00133-FVS

  v.
                                                 MEMORANDUM *
MARCIAL CARDENAS-VILLANUEVA,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Eastern District of Washington
                    Fred L. Van Sickle, District Judge, Presiding

                              Submitted March 8, 2011 **

Before:        FARRIS, O’SCANNLAIN, and BYBEE, Circuit Judges.

       Marcial Cardenas-Villanueva appeals from the 120-month sentence imposed

following his guilty-plea conviction for conspiracy to manufacture 1,000 or more

marijuana plants, in violation of 21 U.S.C. § 846, and destruction of government




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
property, in violation of 18 U.S.C. § 1361. We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm.

      Cardenas-Villanueva contends that the district court clearly erred at

sentencing by denying safety-valve relief based on its determination that Cardenas-

Villanueva failed to meet his burden of establishing that he had truthfully provided

to the government all of the information he had concerning the offense. The record

reflects that the district court did not clearly err. See United States v. Cantrell, 433

F.3d 1269, 1284 (9th Cir. 2006) (“So long as the district court’s view of the

evidence is plausible in light of the record viewed in its entirety, it cannot be

clearly erroneous.”).

      AFFIRMED.




                                            2                                       10-30207